          Case 7:17-cv-01114-RDP Document 186 Filed 08/23/21 Page 1 of 6                             FILED
                                                                                            2021 Aug-23 PM 04:22
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION

MICHAEL W. RONDINI, et al.,                      )
                                                 )
      Plaintiffs,                                )
                                                 )
v.                                               )   Case No.: 7:17-cv-01114-RDP
                                                 )
TERRY BUNN, JR.,                                 )
                                                 )
      Defendant.                                 )

                          PLAINTIFF’S WITNESS LIST FOR TRIAL

        COMES NOW, the Plaintiff, Michael W. Rondini, by and through undersigned counsel,

and pursuant to Rule 26(a)(3) Fed. R. Civ. P. submits the following list of witnesses that may be

utilized at the trial of the above-styled case scheduled for September 20, 2021.

Plaintiff Expects to Call the Following Witnesses:


     1. Michael W. Rondini
        c/o Leroy Maxwell, Jr.
        Maxwell Tillman Law Firm
        2326 2 Avenue North
                nd


        Birmingham, AL 35203
        Phone: (205) 216-3304
        maxwell@mxlawfirm.com

     2. Cindy Rondini, Deceased
        By deposition testimony

     3. Terry J. Bunn, Jr.
        c/o Richard E. Smith
        Christian & Small, LLP
        505 North 20 Street Suite 1800
                     th


        Birmingham, AL 35203
        Phone: (205) 795-6588
        res@csattorney.com




                                                 1
    Case 7:17-cv-01114-RDP Document 186 Filed 08/23/21 Page 2 of 6




   c/o W. Ivey Gilmore, Jr.
   Gilmore, Poole & Rowley
   1905 7 Street
         th


   Tuscaloosa, AL 35041
   Phone: (205) 752-8338
   gilmore@gilmorerowley.com

4. Dr. Barbara Ziv
   1107 Bethlehem Pike Suite 101
   Flourtown, PA 19031

5. Dr. Ziba Rezaee
   1205 Ranch Road 620 South
   Austin, TX 78734

6. Dr. Susan Arnold
   University of Alabama Student Health Center
   750 Peter Bryce Boulevard
   Tuscaloosa, AL 35401
   By Deposition Testimony

7. Nesha Smith
   University of Alabama Women and Gender Resource Center
   1101 Jackson Avenue
   Tuscaloosa, AL 35401
   Nesha.smith@ua.edu

8. Ciara Younger
   436 Broadway, Apartment 205
   Tacoma, WA 98402

9. Rebecca Lundgren
   260 San Ramon Way
   Novato, CA 94945

          Cc: 251 San Ramon Way
          Novato, CA 94945

10. Robert Keenan
    4024 Ellinger Dive
    Heath, TX 75126
    Robby.keenan@gmail.com




                                         2
        Case 7:17-cv-01114-RDP Document 186 Filed 08/23/21 Page 3 of 6




   11. Adam Jones
       c/o Bobby H. Cockrell, Jr.
       Cockrell, Cockrell, Townsend & Ritchey, LLP
       1409 University Blvd
       Tuscaloosa, AL 35401

   12. Josh Hastings
       c/o Bobby H. Cockrell, Jr.
       Cockrell, Cockrell, Townsend & Ritchey, LLP
       1409 University Blvd
       Tuscaloosa, AL 35401


Plaintiff May Call the Following Witnesses if the Need Arises:

   13. Scotty Rogers
       c/o Secret Service
       500 22nd Street South
       Birmingham, AL 35233

   14. Jason Barksdale
       2715 Beacon Hill Parkway
       Tuscaloosa, AL 35406
       (205) 535-5290

   15. Macie Hobson, RN
       DCH Regional Medical Center
       809 University Blvd East
       Tuscaloosa, AL 35401
       (205) 759-7111

   16. Lynn Head
       1130 University Blvd, #422
       Tuscaloosa, AL 35401

   17. Michelle Arcia
       (305) 746-4377

   18. Elizabeth Aune
       901-860-3450

   19. Ashlee Quethem
       (714) 277-8457




                                             3
     Case 7:17-cv-01114-RDP Document 186 Filed 08/23/21 Page 4 of 6




20. R. Edwards
    3800 University Blvd
    Dallas, TX 75205
    (214) 780-3510

21. J.L. Ball
    3800 University Blvd
    Dallas, TX 75205
    (214) 987-5353


22. Dr. Betty Bewely
    Contact information currently unknown

23. Kathy Echols
    Contact information currently unknown

24. Ronald Abernathy
    Can be contacted through his counsel

25. Beth Howard
    Can be contacted through her counsel

26. Dr. Melanie Collins
    12201 Renfert Way #205
    Austin, Texas 78758

27. Michelle E. Danielson
    Nurse Practitioner, Central Texas OBGYN Associates
    7718 Wood Hollow Drive, Suite 103
    Austin, TX 78731

28. Plaintiff reserves the right to call to the stand any witness listed on the Defendant’s
    witness list.

29. Plaintiff reserves the right to call to the stand any witness(es) necessary for rebuttal
    whether or not they are enumerated on this witness list.

30. Plaintiff reserves the right to call any witness(es) necessary for authentication.




                                              4
            Case 7:17-cv-01114-RDP Document 186 Filed 08/23/21 Page 5 of 6




                                                               /s/ Leroy Maxwell, Jr.
                                                                   Leroy Maxwell, Jr.
                                                                Attorney for Plaintiff

                                                                Leroy Maxwell, Jr.
                                                         Maxwell Tillman Law Firm
                                                             2326 2 Avenue North
                                                                     nd


                                                            Birmingham, AL 35203
                                                             Phone: (205) 216-3304
                                                                Fax: (205) 409-4145
                                                          maxwell@mxlawfirm.com

OF COUNSEL:

/s/ Austin T. Russell
Austin T. Russell
Attorney for Plaintiff

Austin T. Russell
Maxwell Tillman Law Firm
2326 2 Avenue North
       nd


Birmingham, AL 35203
Phone: (205) 216-3304
Fax: (205) 409-4145
arussell@mxlawfirm.com


/s/ Julie E. Heath
Julie E. Heath
Attorney for Plaintiff

Julie E. Heath
Farrow-Gillespie Heath Witter, LLP
1700 Pacific Avenue South Suite 3700
Dallas, Texas 75201
Phone: (214) 361-5600
Fax: (214) 203-0651
Julie.heath@fghwlaw.com




                                          5
            Case 7:17-cv-01114-RDP Document 186 Filed 08/23/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the foregoing pleading with the Clerk of the
Court using the CM/ECF system on this 23rd day of August 2021, serving the following
individuals:

Richard E. Smith
Christian & Small, LLP
505 North 20 Street Suite 1800
               th


Birmingham, AL 35203
Phone: (205) 795-6588
Fax: (205) 328-7234
resmith@csattorneys.com

Rachel J. Moore
Christian & Small, LLP
505 North 20 Street Suite 1800
               th


Birmingham, AL 35203
Phone: (205) 795-6588
Fax: (205) 328-7234
rjmoore@csattorneys.com

W. Ivey Gilmore, Jr.
Gilmore, Poole & Rowley
1905 7 Street
       th


Tuscaloosa, AL 35041
Phone: (205) 752-8338
Fax: (205) 686-1516
gilmore@gilmorerowley.com


                                                                              /s/ Leroy Maxwell, Jr.
                                                                                  Leroy Maxwell, Jr.
                                                                               Attorney for Plaintiff




                                                 6
